                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JUSTIN KIM,
                                   7                                                         Case No. 18-cv-05846-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE WHY
                                   9                                                         CASE SHOULD NOT BE DISMISSED
                                         NANCY A. BERRYHILL,                                 FOR FAILURE TO PROSECUTE
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 24, 2018, Plaintiff Justin Kim filed suit in this Court along with an

                                  14   application to proceed in forma pauperis (“IFP”)]. [Docket Nos. 1, 3.] Defendant Nancy A.

                                  15   Berryhill filed an answer and a certified copy of the transcript of the administrative record on

                                  16   March 25, 2019. [Docket Nos. 15, 16.] Pursuant to the Scheduling Order (Docket No. 2),

                                  17   Plaintiff’s motion for summary judgment was due 28 days later, or by April 22, 2019. No such

                                  18   motion has been filed. Accordingly, the court ORDERS Plaintiff to respond by May 8, 2019 and

                                  19   explain why this case should not be dismissed for failure to prosecute. Failure to respond by

                                  20   May 8, 2019 may result in dismissal of this action.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 24, 2019
                                                                                        ______________________________________
                                  23
                                                                                         DONNA M. RYU
                                  24                                                     United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
